                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Case No. 19-cr-0096 (WMW/HB)

                             Plaintiff,
                                                    ORDER DISMISSING COUNT 8
        v.

Travis Kyle Mayer,

                             Defendant.


       This matter is before the Court on Plaintiff United States of America’s motion to

dismiss without prejudice Count 8 of the third superseding indictment, which charges

Defendant Travis Kyle Mayer with possession of child pornography, in violation of 18

U.S.C. § 2252(a)(4)(B), (b)(2). “The government may, with leave of court, dismiss an

indictment, information, or complaint.” Fed. R. Crim. P. 48(a). The government must

obtain the defendant’s consent to dismiss a charge only if the dismissal is sought after the

trial has commenced. See id. Because the trial in this case has not yet commenced, the

Court grants the United States’s motion to dismiss Count 8.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that Count 8 of the third superseding indictment is DISMISSED WITHOUT

PREJUDICE.



Dated: June 18, 2021                                    s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge
